Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 12, 2017

The Court of Appeals hereby passes the following order:

A16A2085. BARNES v. THE STATE.

      The appellant, Boyzie Barnes, represented to this Court that his appeal from the
dismissal by the Superior Court of Muscogee County of Motion for Retrieval of
Personal Property would be moot if the State remitted $1202 to his designated agent,
as agreed between the parties. On December 8, 2016, this Court directed the
representative of the State to advise the Court in writing when the currency has been
disbursed. On December 19, 2016, the State filed a Proof of Release of Property. All
matters at issue in Barnes’s appeal having been resolved, this case is hereby
DISMISSED as moot.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/12/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.